    Case 2:15-cr-00289-ILRL-DMD Document 775 Filed 03/19/20 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                            CRIMINAL ACTION

VERSUS                                              NO. 15-289

ANDRE DOMINICK                                      SECTION: “B”(3)


                                  ORDER

     CONSIDERING defendant Andre Dominick’s motion to expedite his

release due to the COVID-19 Pandemic (Rec. Doc. 772),

     IT IS ORDERED that the motion to expedite is DENIED; and

     IT IS FURTHER ORDERED that in consideration of the underlying

request and reasons to reconsider defendant’s detention, defendant

shall file no later than March 25th a memorandum of law and factual

documentation    about   his   current   health   status,   including     any

symptoms   associated     with   COVID-19;    the    government’s    reply

memorandum shall be filed no later than March 31st. All sensitive

personal medical information may be filed under seal.

     Thereafter, the court will decide whether to conduct a hearing

via teleconference or only on submitted memoranda.

     New Orleans, Louisiana this 19th day of March, 2020.




                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE
Case 2:15-cr-00289-ILRL-DMD Document 775 Filed 03/19/20 Page 2 of 2
